     Case 2:19-cr-00642-VAP Document 273 Filed 11/13/20 Page 1 of 4 Page ID #:5269


                                                                         FILED
                                                                CLERK, U.S. DISTRICT COURT
 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX                                      NOV. 13, 2020
     Assistant United States Attorney
 3   Chief, Criminal Division                        CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                       CC
                                                       BY: ___________________ DEPUTY
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                No. CR 19-642-VAP*
                                                  CR 20-155-VAP
17              Plaintiff,
                                              ORDER SEALING DOCUMENT
18                    v.

19   IMAAD SHAH ZUBERI,

20              Defendant.

21

22   For good cause shown, IT IS HEREBY ORDERED THAT:
23         The government’s ex parte application for sealed filing is
24   GRANTED.    The documents sought to be filed under seal and the
25   government’s ex parte application for sealed filing shall all be
26   //
27   //
28
     Case 2:19-cr-00642-VAP Document 273 Filed 11/13/20 Page 2 of 4 Page ID #:5270



 1   filed under seal.     The government may produce the underlying

 2   documents as permitted or required by applicable law.

 3

 4    November 13, 2020
 5    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES CHIEF DISTRICT
 6                                            JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 273 Filed 11/13/20 Page 3 of 4 Page ID #:5271



 1                                 IN CASE OF DENIAL:
 2           The government’s application for sealed filing is DENIED.          The

 3   underlying documents, including the sealing application, shall be

 4   returned to the government, without filing of the documents or

 5   reflection of the name or nature of the documents on the clerk’s

 6   public docket.

 7

 8

 9    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES CHIEF DISTRICT
10                                            JUDGE

11

12
     Presented by:
13

14      /S/ Elisa Fernandez
      Elisa Fernandez
15    Assistant United States Attorney

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00642-VAP Document 273 Filed 11/13/20 Page 4 of 4 Page ID #:5272



 1                              CERTIFICATE OF SERVICE

 2         I, CAREY P. CRONIN, declare:

 3         That I am a citizen of the United States and a resident of or

 4   employed in Los Angeles County, California; that my business address

 5   is the Office of United States Attorney, 312 North Spring Street,

 6   Los Angeles, California 90012; that I am over the age of 18; and

 7   that I am not a party to the above-titled action;

 8         That I am employed by the United States Attorney for the

 9   Central District of California, who is a member of the Bar of the

10   United States District Court for the Central District of California,

11   at whose direction I served a copy of:

12
     [PROPOSED] ORDER SEALING DOCUMENT
13
     UNDER SEAL
14
       ☐ Placed in a closed envelope          ☐ Placed in a sealed envelope
15       for collection and inter-              for collection and mailing via
         office delivery, addressed as          United States mail, addressed
16       follows:
                                                as follows:
17     ☐ By hand delivery, addressed          ☐ By facsimile, as follows:
         as follows:
18

19     ☒ By email, as follows:                   tobrien@bgrfirm.com,
                                                  iwang@bgrfirm.com,
20                                                nbrown@bgrfirm.com,and
                                                  davis@taxlitigator.com
21

22

23         This Certificate is executed on November 10, 2020 at Los

24   Angeles, California.      I certify under penalty of perjury that the

25   foregoing is true and correct.

26                                            /s/ CAREY P. CRONIN
                                              CAREY P. CRONIN
27                                            Legal Assistant
28
